department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y issue s whether the fresh_start provisions set forth in sec_1023 of the tax_reform_act_of_1986 avoid the triggering of sec_481 conclusion congress used the fresh_start provisions of sec_1023 of the tax_reform_act_of_1986 to avoid triggering the sec_481 requirements the fresh_start provisions override sec_481 facts x sold its subsidiary y during it has advanced various arguments concerning the application of sec_1 hereinafter referred to as the loss disallowance regulations to this sale the specific issue raised in the instant request for field_service_advice is whether there is an sec_481 adjustment to be considered under the loss disallowance regulations because of the fresh_start provisions of sec_1023 of the tax_reform_act_of_1986 law and analysis sec_1023 of the tax_reform_act_of_1986 added new sec_846 to the internal_revenue_code sec_846 mandates that property and casualty insurers compute their losses_incurred deductions using a discounted basis rather than an undiscounted basis the change from undiscounted to discounted methodology eliminates a tax_benefit attributable to the time_value_of_money in enacting sec_846 congress included two relief provisions - the transition rule and the fresh_start to facilitate a smooth transition to the new rules the transition rule set forth in sec_1023 of the tax_reform_act_of_1986 provided that for purposes of computing the losses_incurred deduction for the year-end reserves would be discounted absent this relief provision sec_846 would have required property and casualty insurers to compare undiscounted reserves with discounted reserves for purposes of computing their losses_incurred deductions for such a comparison would have significantly reduced the losses_incurred deduction for the tax_year notwithstanding the relief provided by the transition rule property and casualty insurers would still have been obligated to include in their taxable_income the excess of the undiscounted year-end loss_reserves over the discounted year-end loss_reserves due to the application of sec_481 sec_481 provides for an adjustment to prevent the duplication or omission_of_income or expense that may otherwise occur solely as a result of a change in method_of_accounting 38_tc_263 315_f2d_629 3d cir compliance with the requirement that property and casualty insurers change the basis for computing their losses_incurred deductions from an undiscounted to a discounted methodology constituted a change in accounting_method thus but for the fresh_start provision of sec_1023 of the tax_reform_act_of_1986 sec_481 would have required property and casualty insurers to recognize as income the difference between the undiscounted amount of loss_reserves as of year-end included in the computation of the losses_incurred deduction for and the discounted amount of such loss_reserves sec_1023 of the tax_reform_act_of_1986 provides fresh_start -- a in general -except as otherwise provided in this paragraph any difference between- i the amount determined to be the unpaid_losses and expenses unpaid for the year preceding the 1st taxable_year of an insurance_company beginning after date determined without regard to paragraph ie without discounting and ii such amount determined with regard to paragraph ie with discounting shall not be taken into account for purposes of the internal_revenue_code_of_1986 although the amount of the fresh_start_adjustment was specifically excluded from the taxpayer’s income according to the joint_committee minutes for the act p such adjustment was to be taken into account in full for purposes of calculating any adjustment to the taxpayer’s earnings and profit congress recognized that there was a potential for abuse created by the fresh_start provision that is insurers could manipulate the fresh_start provision by inflating their reserves to prevent such abuse congress enacted sec_1023 to exclude any increases in loss_reserves due to reserve strengthening the tax_court examined the treasury regulations that defined reserve strengthening and invalidated sec_1_846-3 to the extent that it defined all additions to a property and casualty insurer’s loss_reserves as reserve strengthening the third circuit and the supreme court reversed the tax court’s determination and held that the treasury regulation was valid 102_tc_338 aff’d 65_f3d_90 8th cir atlantic mutual_insurance_company v commissioner tcmemo_1996_75 rev’d 111_f3d_1056 3d cir aff’d 523_us_382 in their analyses in atlantic mutual_insurance_company the tax_court and the third circuit discussed the application of the fresh_start provisions to sec_481 the supreme court also mentioned the interplay the tax_court recognized that the fresh_start provision was a relief provision it engaged in an extensive analysis of the interplay between the fresh_start provision and sec_481 the tax_court held that to avoid triggering sec_481 adjustments congress provided p c property and casualty insurers with a ‘fresh start’ pursuant to sec_1023 of tra ‘86 in essence the fresh_start provision overrode sec_481 by excluding from taxable_income the difference between the amount of the year-end undiscounted loss_reserves and the discounted amount of such reserves in its report the committee of conference conference committee described the effect of the fresh_start provision as ‘forgiveness of income ’ h conf rept vol ii at ii-367 1986_3_cb_1 atlantic mutual 71_tcm_2154 the third circuit’s analysis of the fresh_start provision and sec_481 is very similar to that of the tax_court the third circuit held that to avoid the application of sec_481 congress allowed p c property and casualty insurers a one-time ‘forgiveness’ of income under the ‘fresh start’ provision of sec_1023 of tra in substance the fresh_start_rule overrides sec_481 by excluding from taxable_income the difference between the amount of the year-end undiscounted loss_reserves and the discounted amount of such reserves atlantic mutual 111_f3d_1058 the supreme court also refers to the fresh_start provision as avoiding the consequence recognizing as income the difference between undiscounted and discounted year-end loss_reserves required by sec_481 atlantic mutual u s pincite based upon the above court opinions an argument should be advanced that the fresh_start provisions set forth in sec_1023 of the tax_reform_act_of_1986 overrode sec_481 that is that sec_1023 of the tax_reform_act_of_1986 provides relief by allowing a change_of_accounting_method required solely by that subtitle to be treated as not being a change in the method_of_accounting such an argument can be bolstered by looking at the fresh_start provisions provided to insurance_companies by congress when it enacted sec_808 and amended sec_832 sec_808 was enacted by congress in it provides that the policyholder dividends deduction is limited to the policyholder dividends_paid or accrued during the taxable_year as limited in the case of mutual life_insurance_companies by sec_809 under a transitional rule in the deficit_reduction_act_of_1984 publaw_98_369 the change to the paid_or_accrued method was to be treated as not being a change in the method_of_accounting sec_216 of the deficit_reduction_act_of_1984 provided the transitional rule for insurance_companies that had to change their method_of_accounting for policyholder dividends as a result of the paid_or_accrued requirement sec_216 provides b fresh_start -- in general -except as provided in paragraph in the case of any insurance_company any change in the method_of_accounting and any change in the method of computing reserves between such company’s first taxable_year beginning after date and the preceding_taxable_year which is required solely by the amendments made by this subtitle shall be treated as not being a change in the method_of_accounting or change in the method of computing reserves for purposes of the internal_revenue_code of the conference_report for the fresh_start provisions set forth at sec_216 demonstrates that its purpose was the same as that for the fresh_start provisions set forth at sec_1023 of the tax_reform_act_of_1986 h conf_rep pincite c b vol pincite states under the fresh_start transitional rule this change from a reserve to an accrual_method is not to be treated as a change in the method_of_accounting thus no income or loss is to be recognized with respect to amounts in existing policyholder_dividend reserves see national life_insurance_company and subsidiaries v commissioner 103_tc_35 aff’d 103_f3d_5 2d cir while sec_1023 of the tax_reform_act_of_1986 does not have language that specifically mandates that the change in the basis for computing losses_incurred deductions from an undiscounted to a discounted methodology should not be treated as a change in the method_of_accounting for purposes of sec_481 as did sec_216 of the deficit_reduction_act_of_1984 the courts have recognized that this is its effect congress provided a fresh_start provision for insurance_companies who were forced to change from the cash_method to the accrual_method for salvage recoveries by the amendment to sec_832 congress specifically recognized that the amendment had to be treated as a change in method_of_accounting however congress allowed such insurance_companies to only take a percent of the adjustment into account to provide them with a partial fresh_start companies that were already following an accrual approach received a different benefit called the special deduction sec_832 defines insurance_company_taxable_income for designated property and casualty insurance_companies taxable_income means gross_income as defined in sec_832 less deductions allowed as defined in sec_832 among the deductions allowed is the sec_832 deduction for losses_incurred sec_832 mandates how the losses_incurred had to be computed salvage recoveries are a major component in computing the losses_incurred per sec_832 prior to the 1990_act most property and casualty insurance_companies accounted for salvage on a cash_basis ie took salvage into income only when recoveries were made section of the 1990_act amended sec_832 to require property and casualty insurance_companies to account for salvage on an accrual basis ie take future salvage recoveries into account on an estimated basis in computing losses_incurred the committee report noted that both the house and senate versions of the bill provided the insurance_companies who were forced to change their method_of_accounting from cash to accrual for salvage recoveries with a total or partial fresh_start the committee report observed that the house bill provided a total fresh_start - a permanent forgiveness of income in the amount of the adjustment that would otherwise be includible in gross_income the senate bill provided only a partial fresh_start - a forgiveness of income equal to percent of the amount of the adjustment with the remaining amount spread over four years the bill as enacted forgave percent of the adjustment that would otherwise be included in income with the remaining percent spread over a period not to exceed four years h_r rep no 101st cong 2d sess as previously stated section of the 1990_act amended sec_832 to require that the accrual_method be used for salvage recoveries section c provides amendments treated as change in method_of_accounting -- a in general -in the case of any taxpayer who is required by reason of the amendments made by this section to change his method of computing losses incurred- i such change shall be treated as a change in method_of_accounting taxpayer and ii such change shall be treated as initiated by the iii such change shall be treated as having been made with the consent of the secretary b adjustments -in applying sec_481 of the internal_revenue_code_of_1986 with respect to the change referred to in subparagraph a -- i only percent of the net amount of adjustments otherwise required by sec_481 to be taken into account by the taxpayer shall be taken into account and ii the portion of such net adjustments shall be taken into account over a period not to exceed four years thus in providing fresh_start provisions for insurance_companies congress has uniformly reduced or eliminated the impact of sec_481 in sec_216 of the deficit_reduction_act_of_1984 congress specifically provided that the change should not be treated as a change in the method_of_accounting in section c of the 1990_act congress gave partial relief from the impact of sec_481 in enacting sec_1023 of the tax_reform_act_of_1986 congress’ intent in rendering sec_481 inapplicable to the change was apparent as the courts have recognized case development hazards and other considerations deborah a butler assistant chief_counsel field service
